Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated April 1, 2021 is acknowledged.
Claims 11, 13 and 14 are pending.
Claims 1-10, 12 and 15-18 are cancelled.
Claim 11 is currently amended.
Claims 11, 13 and 14 as filed on April 1, 2021 are currently pending and under consideration.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim rejections under 35 USC 112(a) are withdrawn and all previous claim rejections under 35 USC 103 are withdrawn.
Applicant’s arguments have been fully considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11, 2021 was considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure 
Authorization for this examiner’s amendment was given in an interview with David R. Crichton on June 9, 2021.
This application has been amended as follows:

11. (Currently Amended) A powdered hemostatic composition, the composition comprising an agglomerate of at least partially integrated: 
(i) oxidized regenerated cellulose (ORC) fibers, 
(ii) fibrinogen, 
(iii) thrombin, and 
(iv) calcium chloride, 
wherein the agglomerate has a particle size in the range of from about 250 to about 850 microns, [[and]] 
wherein the ratio of said fibrinogen, thrombin, and calcium chloride to the ORC fibers ranges from 2:1 to 10:1, by weight, [[and]] 
wherein the agglomerate further comprises a buffering agent, and 
wherein said ORC fibers are not per se neutralized by said buffering agent until the agglomerate is wetted during application and said buffering agent is dissolved



14. (Previously Presented) The powdered hemostatic composition of Claim 11, wherein the buffering agent comprises Tris.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the claimed powdered hemostatic compositions are novel and non-obvious over the teachings of the prior art.  The closest prior art of record is Schutte et al. (US 2014/0369991).  Schutte disclose topical hemostatic compositions comprising a dry powder fibrin sealant comprising a mixture of fibrinogen and/or thrombin dispersed on/through/within a carrier particle inclusive of oxidized cellulose.  However, there is a strong teaching in the art away from the combination of fibrinogen and/or thrombin with oxidized cellulose inclusive of oxidized regenerated cellulose unless the oxidized cellulose has been appropriately modified prior to the combination (e.g., Looney et al. (US 2006/0233869, of record), Gorman et al. (US 2006/0257458), Stilwell et al. (US 5,484,913, IDS filed June 21, 2018), Saferstein et al. (US 5,134,229, of record), Doub et al. (US 2,517,772, of record), Lewis et al. “Comparison of regenerated and non-regenerated oxidized cellulose hemostatic agents,” European Surgery 45:213-220, 2013).  For example, Lewis at the paragraph bridging pages 218-219 teach:  “The ability to improve the hemostatic performance of either nonregenerated or regenerated oxidized cellulose is limited without neutralizing the carboxylic acid groups. The low pH of oxidized cellulose immediately denatures plasma proteins (e.g., thrombin, fibrinogen, tissue factor, etc.). Co-administration of oxidized cellulose and thrombin, fibrinogen, or alike, renders these plasma proteins ineffective.”  Absent .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 11 and 14 as amended herein are ALLOWED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633